DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments and amendments filed 4/21/22 are acknowledged.
	Any rejection or objection from the 12/24/21 office action that is not addressed below is withdrawn based on the amendments and arguments of 4/21/22.
	Previously, applicants elected hBD-2 and non-alcoholic fatty liver disease.
The elected species were found in the prior art and claims to the elected species are rejected as set forth below. Since applicants elected non-alcoholic fatty liver disease, claims 48-50 are to non-elected species.	Although claims 46 and 63 do not necessarily read on the elected species of hBD-2 claims 46 and 63 are included in the instant examination.
Claims 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/5/19.
Claims 1-42, 45, 52 and 59-62 have been cancelled.
Claims 66-68 have been added as new claims.
	Claims 43-44, 46-47, 51, 53-58 and 63-68 are being examined.

Priority
This application is a 371 of PCT/DK2017/050132 04/28/2017 and claims foreign benefit of DENMARK PA 2016 70276 04/29/2016 and DENMARK PA 2016 70484 07/01/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites ‘for reducing at least one’ and then goes on to recite ‘increasing liver fatty acid metabolism’. Since the claim refers to both ‘reducing’ and ‘increasing’, the intent is unclear. The claim appears to provide contradictory information.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Claims 64 and 68 recite among other things increases ‘liver fatty acid metabolism’. Claims 65-66 recite among other things ‘Acox1’. Claims 65 and 67 recite among other things ‘PPAR gamma2’.
The phrase ‘liver fatty acid metabolism’ could not be located in the specification, abstract, claims or drawings as originally filed. Further, liver fatty acid metabolism is a broad concept. Even if applicants have data on one aspect of liver fatty acid metabolism such data is not necessarily representative of the breadth of liver fatty acid metabolism.
The term ‘Acox1’ is used in the specification but appears to be only used in the context of assaying mouse Acox1. Instant claim 43 broadly recites ‘subject in need thereof’. Mouse Acox1 is not necessarily representative of human or dog Acox1.
The term PPARgamma2 is used in the specification but appears to be only used in the context of the effect on HD5-fed mice. Mouse PPARgamma2 is not necessarily representative of human or dog PPARgamma2.
MPEP 2163.05 I B refers to broadening claims and refers to the description of a sufficient variety of species to reflect the variation within the genus. In the instant case, claims 64-68 are broad with respect to the outcomes/effects/intents and/or with respect to the source of the Acox1/ PPARgamma2. However, the specification appears to describe effects in mice that are administered a specific agent. The claims are much broader with respect to the subject and agent and ailment.
As such, there is no reason to conclude that claims 64-68 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Response to Arguments - 112
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive with respect to the arguments set forth above.
Although applicants refer to various citations in the specification and argue that the ‘elements’ of the claim are supported, MPEP 2163.05 I B refers to broadening claims and refers to the description of a sufficient variety of species to reflect the variation within the genus. In the instant case, claims 64-68 are broad with respect to the outcomes/effects/intents and/or with respect to the source of the Acox1/ PPARgamma2. However, the specification appears to describe effects in mice that are administered a specific agent. The claims are much broader with respect to the subject and agent and ailment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105504063 (04-20-2016; first cited 12/2/19) or alternately CN 105504063 (04-20-2016; first cited 12/2/19) as evidenced by Mayo Clinic entry for liver failure (retrieved from https://www.mayoclinic.org/diseases-conditions/acute-liver-failure/symptoms-causes/syc-20352863 on 7/22/22, 6 pages).
CN 105504063 (04-20-2016) is not in the English language. A copy of the translated version was previously provided (first cited 12/2/19) and will be referred to herein as CN105504063translation (Translation of CN 105504063 (04-20-2016) retrieved from https://patents.google.com/patent/CN105504063A/en on 6/12/19, 13 pages).
CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) and human serum albumin where the tumor cell killing function comes from the human beta defensin-2 (abstract page 1 and section 0006). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2). CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063). CN105504063translation teach that the agent was administered on day 1 and day 6 (section 0074 on page 5). CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039). Figure 4 shows that the HBD2 alone shows the same downward trend in the data as the conjugated version (DIA).
In relation to the defensin administration as recited in claims 66-68, CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2).
With respect to the subjects, claims 66-68 refer to subjects at risk (but the claims do not recite any specific level of risk or risk factors). Since mice have a liver they are at risk of liver disorders. 
Further, Mayo Clinic entry for liver failure teach that a cause of liver failure (i.e. hepatic failure) is cancer (page 3 first paragraph and page 4 first paragraph). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5). Mayo Clinic entry for liver failure is cited as a universal fact (see MPEP 2124). 
With respect to the amounts and outcomes, CN 105504063 teach an agent as claimed so it would have the effect as claimed. CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063). CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039) (compare instant claim 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-44, 46-47, 51, 53-56 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105504063 (04-20-2016; first cited 12/2/19) in view of Baffy et al. (‘Hepatocellular carcinoma in non-alcoholic fatty liver disease: an emerging menace’ Journal of Hepatology v56 20123 pages 1384-1391; as cited with IDS 12/21/18; ‘Baffy’) in view of Younossi et al. (‘Association of nonalcoholic fatty liver disease (NAFLD) with hepatocellular carcinoma (HCC) in the United States from 2004 to 2009’ Hepatology December 2015 pages 1723-1730; ‘Younossi’).
CN 105504063 (04-20-2016) is not in the English language. A copy of the translated version was previously provided (first cited 12/2/19) and will be referred to herein as CN105504063translation (Translation of CN 105504063 (04-20-2016) retrieved from https://patents.google.com/patent/CN105504063A/en on 6/12/19, 13 pages).
CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) and human serum albumin where the tumor cell killing function comes from the human beta defensin-2 (abstract page 1 and section 0006). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2). CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063). CN105504063translation teach that the agent was administered on day 1 and day 6 (section 0074 on page 5). CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039). Figure 4 shows that the HBD2 alone shows the same downward trend in the data as the conjugated version (DIA). CN105504063translation suggest for the treatment of liver cancer (claim 9 on page 1).
	CN105504063translation does not teach administration to the elected patient population of those with NAFLD.
Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Baffy teach that HCC may complicate NAFLD (abstract). Baffy teach that treatment with metformin has been associated with improved prognosis (abstract). Baffy teach subjects with a body mass index of 35 kg/m2 or above (page 1384 last complete paragraph). Baffy teach that obesity is characterized by inflammatory response (page 1387 paragraph spanning columns 1-2) and recognize liver inflammation (page 1385 2nd complete paragraph).
	Younossi teach that NAFLD is becoming a major cause of HCC (abstract). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of CN105504063translation because CN105504063translation suggest the defensin compositions for the treatment of liver cancer (claim 9 on page 1). Since Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’) and Younossi teach that NAFLD is becoming a major cause of HCC (abstract) one would have been motivated to administer to such patients. Since Baffy teach that treatment with metformin has been associated with improved prognosis (abstract) one would have been motivated to administer such agent. One would have had a reasonable expectation of success since CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2) and CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063).
In relation to the defensin as recited in claims 43, 53 and 66-68, CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1).
	In relation to the administering step of claims 43 and 66-68, CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2).
	In relation to the subject of claims 43, 47, 63 and 66-68, Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Younossi teach that NAFLD is becoming a major cause of HCC (abstract). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Further, claims 66-68 merely refers to subjects at risk (but the claims do not recite any specific level of risk or risk factors). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5). Since mice and humans have a liver they are at risk of liver disorders. Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract).
	In relation to claim 44, CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039).
	In relation to claims 46 and 63, CN105504063translation teach a fusion protein comprising human serum albumin (abstract) which is a detectable moiety (since its mass can be detected) and a half-life extending moiety.
	In relation to claim 51, Baffy teach that treatment with metformin has been associated with improved prognosis (abstract).
	In relation to claims 54 and 55, Baffy teach subjects with a body mass index of 35 kg/m2 or above (page 1384 last complete paragraph).
	In relation to claim 56, CN105504063translation teach that the agent was administered on day 1 and day 6 (section 0074 on page 5).
In relation to claims 64-65, CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) which is applicants’ elected species and thus has been interpreted as meeting the claimed limitations.
With respect to the amounts and outcomes of claims 66-68, CN 105504063 teach an agent as claimed so it would have the effect as claimed. CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063). CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039) (compare instant claim 44).

Claims 43-44, 46-47, 51, 53-58 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105504063 (04-20-2016; first cited 12/2/19) in view of Baffy et al. (‘Hepatocellular carcinoma in non-alcoholic fatty liver disease: an emerging menace’ Journal of Hepatology v56 20123 pages 1384-1391; as cited with IDS 12/21/18; ‘Baffy’) in view of Younossi et al. (‘Association of nonalcoholic fatty liver disease (NAFLD) with hepatocellular carcinoma (HCC) in the United States from 2004 to 2009’ Hepatology December 2015 pages 1723-1730; ‘Younossi’) in view of Kjaer et al. (US 2014/0213521; ‘Kjaer’; first cited 12/2/19).
CN 105504063 (04-20-2016) is not in the English language. A copy of the translated version was previously provided (first cited 12/2/19) and will be referred to herein as CN105504063translation (Translation of CN 105504063 (04-20-2016) retrieved from https://patents.google.com/patent/CN105504063A/en on 6/12/19, 13 pages).
CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) and human serum albumin where the tumor cell killing function comes from the human beta defensin-2 (abstract page 1 and section 0006). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2). CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063). CN105504063translation teach that the agent was administered on day 1 and day 6 (section 0074 on page 5). CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039). Figure 4 shows that the HBD2 alone shows the same downward trend in the data as the conjugated version (DIA). CN105504063translation suggest for the treatment of liver cancer (claim 9 on page 1).
	CN105504063translation does not teach administration to the elected patient population of those with NAFLD nor does CN105504063translation teach specific examples of administration as in claims 57-58.
Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Baffy teach that HCC may complicate NAFLD (abstract). Baffy teach that treatment with metformin has been associated with improved prognosis (abstract). Baffy teach subjects with a body mass index of 35 kg/m2 or above (page 1384 last complete paragraph). Baffy teach that obesity is characterized by inflammatory response (page 1387 paragraph spanning columns 1-2) and recognize liver inflammation (page 1385 2nd complete paragraph).
	Younossi teach that NAFLD is becoming a major cause of HCC (abstract). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column).
Kjaer teach oral administration of beta defensins (abstract) and recognize the inclusion of solutions in drinking water (sections 0119 and 0140). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Kjaer also recognize subcutaneous administration (section 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of CN105504063translation because CN105504063translation suggest the defensin compositions for the treatment of liver cancer (claim 9 on page 1). Since Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’) and Younossi teach that NAFLD is becoming a major cause of HCC (abstract) one would have been motivated to administer to such patients. Since Baffy teach that treatment with metformin has been associated with improved prognosis (abstract) one would have been motivated to administer such agent. Further, since CN105504063translation teach administration of a human beta defensin one would have been motivated to administer it as taught by Kjaer for ease of use. One would have had a reasonable expectation of success since CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2) and CN105504063translation teach that DIA inhibited tumor growth (section 0074 on page 5 of CN105504063translation and Figure 6A of CN 105504063).
In relation to the defensin as recited in claims 43, 53 and 66-68, CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1).
	In relation to the administering step of claims 43 and 66-68, CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5) where DIA is the defensin integrated albumin (section 0007 on page 2).
	In relation to the subject of claims 43, 47, 63 and 66-68, Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Younossi teach that NAFLD is becoming a major cause of HCC (abstract). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Further, claims 66-68 merely refers to subjects at risk (but the claims do not recite any specific level of risk or risk factors). CN105504063translation specifically teach that mice with liver cancer H22 cells (hepatoma) were treated with DIA (section 0036 and figure 6 and example 6 section 0073-0074 on page 5). Since mice and humans have a liver they are at risk of liver disorders. Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract).
Further, Baffy teach that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Thus the claimed agent is known to relieve a symptom (i.e. inflammation) as claimed.
	In relation to claim 44, CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039). Further, Kjaer teach various amounts to administer (figure 3).
	In relation to claims 46 and 63, CN105504063translation teach a fusion protein comprising human serum albumin (abstract) which is a detectable moiety (since its mass can be detected) and a half-life extending moiety.
	In relation to claim 51, Baffy teach that treatment with metformin has been associated with improved prognosis (abstract).
	In relation to claims 54 and 55, Baffy teach subjects with a body mass index of 35 kg/m2 or above (page 1384 last complete paragraph).
	In relation to claim 56, CN105504063translation teach that the agent was administered on day 1 and day 6 (section 0074 on page 5).
In relation to claims 57-58, Kjaer teach oral administration of beta defensins (abstract) and recognize the inclusion of solutions in drinking water (sections 0119 and 0140). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Kjaer also recognize subcutaneous administration (section 0093).
In relation to claims 64-65, CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) which is applicants’ elected species and thus has been interpreted as meeting the claimed limitations.
With respect to the amounts and outcomes of claims 66-68, CN 105504063 teach an agent as claimed so it would have the effect as claimed. CN105504063translation also teach that DIA was administered where the dose was 10 mg/kg (section 0039) (compare instant claim 44).

Response to Arguments - 103
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
Although applicants argue that claim 43 has been amended, the amended claims are addressed above. Importantly, the active step of claim 43 remains administration. MPEP 2144 IV recognizes that the reason or motivation to modify a reference can be based on a different rational from applicants. Thus, whether or not one was motivated to administer ‘for treatment’ or ‘for alleviating’, the fact remains that the active step is administration. Further, Baffy teach that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Thus the claimed agent is known to relieve a symptom (i.e. inflammation) as claimed.
Although applicants argue that a fusion protein as having greater effects, instant claim 46 is evidence that the instant claims do not exclude a fusion protein.
Although applicants argue that the references do not teach a function of hBD2 and refers to the instant treatment as regulating upstream events, it is first noted that the active step of claims 43 and 66-68 is ‘administration’. With respect to effects, MPEP 2112 I recognizes that the claiming of a new use, new function or unknown property does not necessarily make the claim patentable. MPEP 2112.02 II states “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue that the statement in Baffy that “HCC may complicate any stage of NAFLD” does not mean that HCC leads to NAFLD, the instant claims are not drawn to methods of determining causes of ailments. The statement in Baffy shows why one of ordinary skill in the art would have been motivated to treat HCC particularly in those with NAFLD. In fact, applicants themselves state ‘This means that patients suffering from both HCC and NAFLD have more complicated course of disease” (page 12 2nd to last paragraph).
Although applicants argue that the only conclusion is that treating HCC would have no effect of NAFLD or any symptom thereof, Baffy teach that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Thus the claimed agent is known to relieve a symptom (i.e. inflammation) as claimed.
Although applicants argue that Younossi does not teach that uncontrolled cell proliferation is a characteristic of NAFLD, MPEP 2144 IV recognizes that the reason or motivation to modify a reference can be based on a different rational from applicants. Thus, whether or not one was motivated to administer for a specific reason, the fact remains that the active step is administration.
Although applicants argue about the teaching in Baffy related to metformin, the abstract of Baffy recites ‘both metformin and PPAR gamma agonists have been associated with lower risk and improved prognosis of HCC’. As discussed in detail above, whether or not one was motivated to use such agent for the same reason as applicants is not controlling (see MPEP 2144 IV).
Although applicants argue that there is no reasonable expectation of success, Younossi teach that NAFLD is becoming a major cause of HCC (abstract). With respect to an expectation of success, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. As discussed in detail above, Younossi teach that NAFLD involves inflammation (page 1729 first paragraph of 2nd column). Kjaer teach anti-inflammatory effects of mammalian beta defensins including hBD-2 when administered orally (abstract, figures 1-3 and claim 90 for example). Baffy teach that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD) (abstract) and that some individuals with NAFLD have inflammation (page 1385 first paragraph of section ‘HCC in advanced NAFLD’). Baffy teach that HCC may complicate NAFLD (abstract). CN105504063translation teach a fusion protein comprising human beta defensin-2 (abstract and SEQ ID NO:1) and human serum albumin where the tumor cell killing function comes from the human beta defensin-2 (abstract page 1 and section 0006). Thus hBD2 and its function was known. Further, Baffy teach that treatment with metformin has been associated with improved prognosis (abstract).
	Although applicants argue about outcomes such as reducing fat, claim 43 does not mention reducing fat. Claim 64 mentions reducing fat but does not require an additional assaying step. Since the prior art teach the elected species (as discussed above) such compound would function as claimed. MPEP 2112.02 recognizes that although there may be situations in which a new use of an old structure may be patentable, such section goes on to refer to a situation in which a reference did not show a recognition of a particular result and the process was held to be obvious. Claim 64 mentions reducing fat but does not require an additional assaying step. Further, art of record (WO 2008/115390; first cited 12/21/18) expressly teach defensins to treat obesity. Thus there is no reason to conclude any unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658